Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 1 of 10   PageID 1373



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION
  ________________________________________________________________

 ELVIS PRESLEY ENTERPRISES, INC.,)
 EPPF, LLC and GUESTHOUSE AT     )
 GRACELAND, LLC,                 )
                                 )
      Plaintiffs,                )
                                 )           No. 2:18-cv-02718-SHM-dkv
 v.                              )
                                 )
                                 )
 CITY OF MEMPHIS, TENNESSEE,     )
                                 )
      Defendant.                 )


         ORDER DENYING PLAINTIFFS’ MOTION TO COMPEL RESPONSES
                      TO REQUESTS FOR PRODUCTION


       Before the court is the motion, filed on August 26, 2019, by

 the plaintiffs, Elvis Presley Enterprises, Inc., EPPF, LLC, and

 Guesthouse at Graceland, LLC (collectively “EPE”), to compel the

 defendant, City of Memphis, Tennessee (the “City”), to produce

 certain documents.      (Pl.’s Mot., ECF No. 67.)        The City filed a

 response in opposition on September 9, 2019, (Def.’s Resp., ECF

 No. 74), and EPE filed a reply on September 24, 2019.                 (Pl.’s

 Reply, ECF No. 78.)       The motion has been referred to the United

 States Magistrate Judge for determination.           (Order of Ref., ECF

 No. 68.)    Pursuant to the order of reference, hearings were held

 on October 7 and 9, 2019.           Jonathan Lakey and Carl Jacobson,

 attorneys for the City, and Clarence Wilbon and Ben Fox, attorneys
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 2 of 10        PageID 1374



 for EPE were present.       On October 16, 2019, the court granted the

 City’s     unopposed   motion   for   a       protective   order    prospectively

 defining the scope of the City’s limited waiver of the attorney-

 client privilege.       (ECF No. 86.)          Attached to the City’s motion

 was    a    corresponding    amended          privilege    log     detailing   the

 communications subject to the limited waiver.               (ECF No. 83-1.)

       EPE’s motion to compel production of documents as to the

 following communications listed on the City’s Amended Privilege

 Log is granted as modified by the City’s unopposed protective order

 defining the scope of the City’s limited waiver of the attorney-

 client privilege:

 (1) the e-mail communication dated October 11, 2018 from Josh
    Whitehead to Bruce McMullen (Bates No. EPE FED 10000);

 (2)    the e-mail communication dated October 5, 2018 from Josh
    Whitehead to Bruce McMullen (Bates No. EPE FED 10001-02)(10001
    partially redacted and 10002 produced without redactions);

 (3) the e-mail communication dated October 2, 2018 from Bruce
    McMullen to Josh Whitehead with copy to Josh Lakey (Bates No.
    EPE FED 10003-04);

 (4)    the e-mail communication dated October 2, 2018 from Josh
    Whitehead to Bruce McMullen with copies to Jon Lakey, and John
    Zeanah (Bates No. EPE FED 10003);

 (5)    the e-mail communication dated October 2, 2018 from Bruce
    McMullen to Josh Whitehead with copies to Jon Lakey, and John
    Zeanah (Bates No. EPE FED 10003);

 (6)    the e-mail communication dated October 4, 2018 from Josh
    Whitehead to Bruce McMullen with copies to Jon Lakey, and John
    Zeanah (Bates No. EPE FED 10003);




                                           2
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 3 of 10   PageID 1375



 (7)    the e-mail communication dated October 2, 2018 from Bruce
    McMullen to Josh Whitehead with copy to Jon Lakey (Bates No.
    EPE FED 10005-06);

 (8)    the e-mail communication dated October 2, 2018 from Josh
    Whitehead to Robert Rolwing, with copy to John Zeanah, and
    Jeffrey Penzes (Bates No. EPE FED 10005);

 (9)    the e-mail communication dated January 17, 2019 from Robert
    Rowling to John Zeanah and Josh Whitehead (Bates No. EPE FED
    10007-08); and

 (10) the e-mail communication dated January 17, 2019 from Josh
    Whitehead to Robert Rowling, John Zeanah, and Jeffrey Penzes
    (Bates No. EPE FED 10007).

     The City submitted the following four documents to the court

 for in camera inspection:

 (1) the e-mail communication dated October 11, 2018 from Ursula
    Madden to Bruce McMullen and Jennifer Sink (Bates No. EPE FED
    10000) “regarding EPE’s PD Application and pending State
    lawsuit”;

 (2)   the e-mail communication dated October 11, 2018 from
    Jennifer Sink to Bruce McMullen and Ursula Madden (Bates No.
    EPE FED 10000) “follow-up to client’s email to attorney
    regarding EPE’s PD Application and pending State lawsuit”;

 (3)   the e-mail communication dated January 17, 2019 from
    Marlinee Iverson to Robert Rowling and “other county attorneys”1
    (Bates No. EPE FED 10008-09); and

 (4) the partial redactions in the e-mail communication dated
    October 5, 2018 from Josh Whitehead to Bruce McMullen (Bates
    No. EPE FED 10001 partially redacted).

       After in camera review of the communications, EPE’s motion to

 compel production of the following documents is denied and the




 1 The City provided the identity and positions of the “other county
 attorneys” by letter to EPE on September 9, 2019. (See ECF No.
 83-1, at 3.)


                                       3
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 4 of 10   PageID 1376



 City’s renewed objection that the above communications contain

 information subject to the attorney-client privilege and/or work

 product doctrine is sustained for the reasons set forth below.2

                                 I.     DISCUSSION

 A.    Legal Standards

       The    attorney-client         privilege   protects     confidential

 communications between a lawyer and a client on matters relating

 to legal representation.       Ross v. City of Memphis, 423 F.3d 596,

 600 (6th Cir. 2005). In federal question cases issues of privilege

 are determined by application of federal common law. Reg’l Airport

 Auth. of Louisville v. LFG, LLC, 460 F.3d 697, 712 (6th Cir. 2006);

 Fed. R. Evid. 501.         Under federal common law principles, the

 attorney-client privilege applies: (1) “[w]here legal advice of

 any kind is sought (2) from a professional legal adviser in his

 capacity as such, (3) the communications relating to that purpose,

 (4) made in confidence (5) by the client, (6) are at his instance

 permanently protected (7) from disclosure by himself or by the

 legal adviser, (8) unless the protection is waived.”                Reed v.

 Baxter, 134 F.3d 351, 355-56 (6th Cir. 1998)

       The Sixth Circuit has recognized that a government entity may

 assert the attorney-client privilege in the context of a civil


 2 The City also asserted that the e-mail communication dated
 January 17, 2019 from Marlinee Iverson to Robert Rowling and “other
 county attorneys” is protected as attorney work product.



                                        4
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 5 of 10       PageID 1377



 litigation.3    See Ross v. City of Memphis, 423 F.3d 596, 601 (6th

 Cir. 2005)(“Review of both our sister circuits' precedents and

 outside authority confirm that a government entity can assert

 attorney-client privilege in the civil context.”); see also Sandra

 T.E. v. S. Berwyn Sch. Dist. 100, 600 F.3d 612, 621 (7th Cir.

 2010)(“The public interest is best served when agencies of the

 government have access to the confidential advice of counsel

 regarding    the   legal   consequences     of   their     past   and    present

 activities and how to conform their future operations to the

 requirements of the law.”)(citing Ross, 423 F.3d at 603); Cooey v.

 Strickland,    269   F.R.D.   643,   648    (S.D.   Ohio    2010)(“Corporate

 clients may assert the attorney-client privilege, . . .                  and the

 Sixth Circuit has extended the privilege to protect governmental

 clients in civil matters.”)(internal citation omitted).

       The work-product doctrine “is distinct from and broader than

 the attorney client privilege.”            In re Columbia/HCA Healthcare

 Corp. Billing Practices Litig., 293 F.3d 289, 304 (6th Cir. 2002).


 3 It is sometimes unclear which agents of the municipality are
 “clients” for the purposes of the attorney-client privilege.
 Hedquist v. Patterson, 215 F. Supp. 3d 1237, 1244 (D. Wyo.
 2016)(citing Reed v. Baxter, 134 F.3d 351, 357 (6th Cir. 1998)).
 In Reed, the Sixth Circuit recognized that “communications between
 city council members were not protected by the attorney-client
 privilege when council members participate in a meeting with a
 city attorney but act as third parties without interests.” Id.
 “Ultimately, the [Reed] court found communications made during the
 meeting were not protected by the attorney-client privilege as the
 two additional council members ‘played no role’ in the subject
 matter of the meeting.” Id. at 1245.


                                       5
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 6 of 10   PageID 1378



 Work-product extends beyond confidential communications between

 the attorney and client to “any document prepared in anticipation

 of litigation by or for the attorney.”             Id.    The doctrine is

 codified in Federal Rule of Civil Procedure 26(b)(3)(A) which

 states in pertinent part that a party may not ordinarily discover

 — save for a showing of “undue hardship” — “documents or tangible

 things that are prepared in anticipation of litigation . . . by or

 for another party or its representative.”                Fed. R. Civ. P.

 26(b)(3)(A).      “Fact” work product — which reflects information

 received by the lawyer — receives less protection than “opinion”

 work product.     Reitz v. City of Mt. Juliet, 680 F. Supp. 2d 888,

 892 (M.D. Tenn. 2010).          “Opinion” work product reflects the

 lawyer’s mental impressions, opinions, conclusions, judgments, or

 legal theories.     Id.

 B.    Analysis

       First, as to the e-mail communication in (1) above, Ursula

 Madden — the City’s Chief Communications Officer — is a City

 official and is thus a “client” within the meaning of the attorney-

 client privilege.     See Ross, 423 F.3d at 605 (“[I]n conversations

 between municipal officials and the municipality's counsel, the

 municipality, not any individual officers, is the client.”).             Mr.

 McMullen is the City’s Chief Legal Officer and Ms. Sink is the

 City’s Deputy Director of Law Division Services.           The court finds

 that Ms. Madden was not disinterested in the subject of the


                                       6
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 7 of 10   PageID 1379



 communication made between her, Mr. McMullen and Ms. Sink.             Reed,

 134 F.3d at 358.      After in camera review, the court is convinced

 that Ms. Madden’s October 11, 2018 communication sought legal

 advice   from   a   professional    legal   adviser   (Mr.   McMullen)     in

 confidence.     Ross, 423 F.3d at 600.      Accordingly, the court finds

 that the information contained in the e-mail communication in (1)

 above is subject to the attorney-client privilege.

       Next, as to the e-mail communication in (2) above, Ms. Sink

 and Mr. McMullen are both “attorneys” communicating to a “client”

 (Ms. Madden) within the meaning of the attorney-client privilege.

 See Ross, 423 F.3d at 605 (“[I]n conversations between municipal

 officials and the municipality's counsel, the municipality, not

 any individual officers, is the client.”). After in camera review,

 the court is convinced that Ms. Sink’s October 11, 2018 “follow

 up” e-mail communication was made in her capacity as a professional

 legal adviser.      Ross, 423 F.3d at 600.        Accordingly, the court

 finds that the information contained in the e-mail communication

 in (2) above is subject to the attorney-client privilege.

       Next, as to the email communication in (3) above, Marlinee

 Iverson is a Shelby County Attorney whose email contained an update

 on the status of pending legal proceedings involving the County.

 The email’s recipients were all employees of the Shelby County

 Attorney’s Office.      All the recipients of Ms. Iverson’s email are

 county attorneys, paralegals, or administrative assistants.              See


                                       7
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 8 of 10                      PageID 1380



 Hilton-Rorar v. State & Fed. Commc'ns Inc., 2010 WL 1486916, at *4

 (N.D. Ohio Apr. 13, 2010)(“The attorney-client privilege protects

 communications between or among a lawyer and client and their

 representatives         or     agents.      .     .    .       Law    clerks,      secretaries,

 paralegals, file clerks, telephone operators, messengers, clerks

 not    yet    admitted       to    the      bar,       among    other       aides,    including

 consulting experts may qualify as an attorney's representative.”).

 Self-initiated attorney communications intended to keep the client

 posted on legal developments are still subject to the attorney-

 client       privilege.           In   re    CV       Therapeutics,         Inc.     Securities

 Litigation,      2006     WL      1699536,        *4    (N.D.        Cal.   Jul.     16,   2006).

 Accordingly, the court finds that the information contained in the

 communication in (3) above is subject to the attorney-client

 privilege.

        The court also finds that the communication in (3) above is

 protected by the work-product doctrine.                          After in camera review,

 the court is convinced that Ms. Iverson’s email contains work

 product made in anticipation of litigation concerning pending

 legal proceedings involving the County.                         Reitz, 680 F. Supp. 2d at

 892.




                                                   8
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 9 of 10     PageID 1381



       Finally, as to the partial redactions in (4) above, OPD is a

 joint city-county agency4 and thus Mr. Whitehead, as OPD Planning

 Director, is a “client” of Mr. McMullen’s within the meaning of

 the attorney-client privilege.          See Ross, 423 F.3d at 605 (“[I]n

 conversations between municipal officials and the municipality's

 counsel, the municipality, not any individual officers, is the

 client.”).       The   court    finds       that   Mr.   Whitehead    was   not

 disinterested in the subject of the communication made between him

 and Mr. McMullen.      Reed, 134 F.3d at 358.        After in camera review

 of the partially redacted communication at issue in (4), the court

 is convinced that Mr. Whitehead, as a client, sought legal advice

 from a professional legal adviser (Mr. McMullen) in confidence.

 Ross, 423 F.3d at 600.      Accordingly, the information contained in

 the partially redacted communication at issue in (4) is subject to

 the attorney-client privilege.

                                 II.     CONCLUSION

       For the foregoing reasons, the court finds that the four

 remaining    communications     contain      information    subject    to   the

 attorney-client privilege and/or work product doctrine.               After in

 camera review of these communications, EPE’s motion to compel


 4 See Office of Planning and Development, Shelby Cty. Tenn.,
 https://shelbycountytn.gov/924/Zoning-Subdivision (last visited
 Nov. 18, 2019)(“This joint department of the City of Memphis and
 Shelby County processes and analyzes applications for zoning
 changes,   subdivision   of   property   and   land  development
 actions.”)(emphasis added).


                                         9
Case 2:18-cv-02718-SHM-dkv Document 90 Filed 11/18/19 Page 10 of 10     PageID 1382



  production of the four remaining documents is denied and the City’s

  renewed objection that these communications contain information

  subject   to   the   attorney-client      privilege   and/or   work   product

  doctrine is sustained.

        IT IS SO ORDERED this 18th day of November, 2019.

                               s/Diane K. Vescovo
                               DIANE K. VESCOVO
                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                       10
